UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7409




STANLEY A. SLUPKOWSKI,

                                           Petitioner - Appellant,

          versus



RANDY ETERNICK, Associate Warden for Medical
Services at FMC - Butner,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-214-5-BO)


Submitted: April 27, 2006                        Decided: May 3, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley A. Slupkowski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stanley A. Slupkowski appeals the district court’s order

dismissing as frivolous his 28 U.S.C. § 2241 (2000) petition.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Slupkowski v. Eternick, No. CA-05-214-5-BO (E.D.N.C.

May 26, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -